Case 3:20-cr-30139-SMY Document 1 Filed 09/23/20 Page1of1 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS SEP 2 3 2020

UNITED STATES OF AMERICA, CLERK, U.S. DISTRICT COURT

SOUTHERN DISTRICT OF
IL
EAST ST. LOUIS OFFICE OS

)
)
)
vs. CRIMINAL NO. HO -301B9-SM y
)
)
)

Plaintiff,

GIOVANY F. GUZMAN, Title 18, United States Code, Sections

1791 (a)(2) and (b)(3).
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
POSSESSION OF CONTRABAND BY A FEDERAL INMATE
On or about August 19, 2020, in Bond County, Illinois, in the Southern District of Illinois,
| GIOVANY F. GUZMAN,

defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly
known as FCI-Greenville, did knowingly possess a prohibited object, to wit: a weapon or an

object designed or intended to be used as a weapon; all in violation of Title 18, United States Code,

Sections 1791(a)(2) and (b)(3).

Aone Scott
ANGELA SCOTT
Assistant United States Attorney

Von Rub,

STEVEN D. WEINHOEFT
United States Attorney

 

 

 

Recommend Bond: Detention
